          Case 2:18-cv-00862-MMD-NJK Document 188 Filed 09/08/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     LINKSMART WIRELESS TECHNOLOGY,
 9   LLC,                                                 Case No.: 2:18-cv-00862-MMD-NJK
10          Plaintiff(s),                                                 Order
11   v.                                                             [Docket No. 180]
12   CAESARS ENTERTAINMENT
     CORPORATION, et al.,
13
            Defendant(s).
14
15         Pending before the Court is Plaintiff’s motion to seal certain exhibits filed in conjunction
16 with Plaintiff’s reply in support of its motion for extension of discovery deadlines. Docket No.
17 180. The Court has considered Plaintiff’s motion and Defendants’ declarations. Docket Nos. 180,
18 184, 185.
19         There is a strong presumption of public access to judicial records. See Kamakana v. City
20 & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut. Auto. Ins. Co.,
21 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to file documents under seal bears the burden
22 of overcoming that presumption. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)
23 (quoting Kamakana, 447 F.3d at 1178).
24         The standard applicable to a motion to seal turns on whether the sealed materials are
25 submitted in conjunction with a dispositive or a non-dispositive motion. Whether a motion is
26 “dispositive” turns on “whether the motion at issue is more than tangentially related to the
27 underlying cause of action.” See Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
28 1101 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (2016).         Parties seeking to maintain the

                                                    1
         Case 2:18-cv-00862-MMD-NJK Document 188 Filed 09/08/20 Page 2 of 2




 1 confidentiality of documents attached to non-dispositive motions must make a “particularized
 2 showing” of “good cause.” See Kamakana, 447 F.3d at 1180 (quoting Foltz, 331 F.3d at 1137).
 3         Further, any request to seal documents must be “narrowly tailored” to remove from the
 4 public sphere only the material that warrants secrecy. E.g., Ervine v. Warden, 241 F. Supp. 3d
 5 917, 919 (E.D. Cal. 2016) (citing Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501
 6 (1986)). As a corollary, to the extent any confidential information can be easily redacted while
 7 leaving meaningful information available to the public, the Court must order that redacted versions
 8 be filed rather than sealing entire documents. Foltz, 331 F.3d at 1137; see also In re Roman
 9 Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 425 (9th Cir. 2011) (the district court
10 must “keep in mind the possibility of redacting the sensitive material”).
11         Plaintiff has publicly filed redacted copies of the exhibits it seeks to file under seal. See
12 Docket Nos. 181-2–181-4, 181-6. Defendants submit that public disclosure of the information in
13 these exhibits may harm Defendants’ businesses and increase the risk of competitive harm and/or
14 computer fraud. Docket Nos. 180 at 2, 184 at 2, 185 at 2. The Court agrees.
15         For good cause shown, the motion to seal is GRANTED. Docket No. 180.
16         IT IS SO ORDERED.
17         Dated: September 8, 2020
18                                                               ______________________________
                                                                 Nancy J. Koppe
19                                                               United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    2
